
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14



Service Agreement


(1)Combined Distribution (Holdings) Limited

(2)Richard Andrew Steele

March 1, 2002

--------------------------------------------------------------------------------


Contents


1.   Definitions and interpretation   1 2.   Appointment   4 3.   Term   5 4.  
Duties of the Executive   5 5.   Hours of work   5 6.   Principal place of work
  6 7.   Salary   6 8.   Expenses   6 9.   Other Benefits   7 10.   Holidays   8
11.   Sickness or injury   8 12.   Termination of and suspension from Employment
  9 13.   Acknowledgement by the Executive   11 14.   Obligations during
Employment   12 15.   Obligations after Employment   14 16.   Grievance
procedure   15 17.   General   15 18.   Governing law and jurisdiction   16 The
Schedule     Bonus    

--------------------------------------------------------------------------------

        This Agreement is made the 1st day of March 2002.

        Between:

(1)Combined Distribution (Holdings) Limited (company number: 3136477) whose
registered office is at Unit 4/5 Holford Way Holford Birmingham B6 7AX ("the
Company"); and

(2)Richard Andrew Steele of 213 Station Road, Knowle, Solihull, B93 0PU ("the
Executive")

        It is agreed as follows:

1.Definitions and interpretation

1.1In this Agreement, unless the context otherwise requires, the following
expressions have the following meanings:


"Activision Inc."   Activision Inc., a Delaware corporation and the holding
company of the Company;
"Agreement"
 
this Agreement (including any schedule or annexure to it and any document
referred to in it or in agreed form);
"the Board"
 
the board of directors of the Company from time to time and includes any
committee of the Board duly appointed by it;
"Businesses"
 
any trade or other commercial activity of any Group Company:
 
 
(a)
 
with which the Executive is concerned or involved to any material extent at any
time during his Employment; or
 
 
(b)
 
which any Group Company shall at the Termination Date have determined to carry
on with a view to profit in the immediate or foreseeable future and in relation
to which the Executive, at the Termination Date, possesses any Confidential
Information;
 
 
(c)
 
to whom or which any Group Company shall at any time during the period of 12
months prior to the Termination Date have supplied any Restricted Products or
Restricted Services;
"Company Invention"
 
any invention which is the property of the Company under Section 39(1), Patents
Act 1977;
 
 
 
 
 
 
 

1

--------------------------------------------------------------------------------


"Confidential Information"
 
any trade secrets or other information which is confidential, commercially
sensitive and is not in the public domain relating or belonging to the Company
including but not limited to information relating to the business methods,
corporate plans, management systems, finances, new business opportunities,
research and development projects, marketing or sales of any past, present or
future product or service, secret formulae, processes, inventions, designs,
know-how discoveries, technical specifications and other technical information
relating to the creation, production or supply of any past, present or future
product or service of the Company, lists or details of clients, potential
clients or suppliers or the arrangements made with any client or supplier and
any information in respect of which the Company owes an obligation of
confidentiality to any third party.
"Copyright Work"
 
Any work (including software) protected under Part 1, Chapter 1 of the Copyright
Design and Patents Act 1988 created, originated, written or developed by you
alone or with others during the term of your Employment;
"Customer"
 
Any person
 
 
a)
 
with whom or which you have dealt or of whom or of which you have knowledge by
virtue of your duties in the 6 months preceding the Termination Date; and
 
 
b)
 
either:
 
 
 
 
(i)
 
who or which shall at the Termination Date be negotiating with the Company for
the supply of any Restricted Products; or
 
 
 
 
(ii)
 
to whom or which the Company shall at any time during the period of 6 months
prior to the Termination Date have supplied any Restricted Products;
"Developer"
 
any person or company with whom you have dealt by virtue of your duties in the
months preceding the Termination Date and who has during that period provided
software development services and products to the Company;
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


"Design"
 
any design for an article or part of an article created, originated or developed
by you alone or with others during the term of your Employment protected under
Section 213 of the Copyright Design and Patent Act 1988 and/or which is capable
of protection as a registered design:
"Duties"
 
the duties of the Executive as set out in clause 4;
"Employment"
 
the period of the Executive's employment under this Agreement which for the
purposes of this Agreement shall be deemed to include any period of garden leave
imposed under clause 12.5
"ERA 96"
 
Employment Rights Act 1996;
"Group Companies"
 
the Company, its subsidiaries or subsidiary undertakings, any holding company or
parent undertaking and any subsidiary or subsidiary undertaking of any holding
company or parent undertaking and "Group Company" means any of them;
"Invention"
 
any invention, know-how, technique, process, improvement or discovery which you
(whether alone or with any other person) creates, originates, develops, writes
or devises at any time during the term of your Employment and which relates or
which could relate, directly or indirectly, to the Businesses;
"Material Interest"
 
(a)
 
the holding of any position (whether employed or engaged) or provision of
services as director, officer, employee, consultant, adviser, partner,
principal, agent or volunteer;
 
 
(b)
 
the direct or indirect control or ownership (whether jointly or alone) of any
shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 5 per cent of the issued
ordinary shares of any company whose shares are listed on any Recognised
Investment Exchange; or
 
 
(c)
 
the direct or indirect provision of any financial assistance;
"notice"
 
includes any notice, demand, consent or other communication
"Recognised Investment Exchange"
 
as defined in Section 207, Financial Services Act, 1986;
"Restricted Area"
 
the United Kingdom of Great Britain and Northern Ireland.
 
 
 
 
 
 
 

3

--------------------------------------------------------------------------------


"Restricted Products"
 
any computer entertainment products in hardware format similar to those
developed and published by the Company or any Group Company products of a kind
which have been dealt in, produced, marketed or sold by the Company in the
ordinary course of the Business at any time during the 6 months preceding the
Termination Date;
"Restricted Proposed Products"
 
any computer entertainment products in hardware format similar to those
developed and published by the Company or any Group Company which are, at the
Termination Date, proposed to be dealt in, produced, marketed or sold by the
Company at any time during the 6 months following the Termination Date and in
respect of which or the marketing of which you have been involved;
"Termination Date"
 
the date on which the Employment terminates.

1.2In this Agreement, unless the context otherwise requires:

(a)words in the singular include the plural and vice versa and words in one
gender include any other gender;

(b)a reference to a statute or statutory provision includes:

(i)any subordinate legislation (as defined in Section 21(1), Interpretation Act
1978) made under it; and

(ii)any statute or statutory provision which modifies, consolidates, re-enacts
or supersedes it;



(c)a reference to:

(i)a "person" includes any individual, firm, body corporate, association or
partnership, government or state (whether or not having a separate legal
personality);

(ii)clauses and schedules are to clauses and schedules of this Agreement and
references to sub-clauses and paragraphs are references to sub-clauses and
paragraphs of the clause or schedule in which they appear;



(d)the table of contents and headings are for convenience only and shall not
affect the interpretation of this Agreement and

(e)words and phrases defined in the City Code on Take-Overs and Mergers or in
the Companies Act 1985 have the same meaning in this Agreement.



2.Appointment

2.1The Company appoints the Executive and the Executive agrees to serve as
President, ATVI Distribution/Executive Vice President Activision and Managing
Director of the Company on the terms set out in his agreement.

2.2The Executive warrants that he is not bound by, nor subject to any court
order, arrangement, restriction or undertaking, which prohibits or restricts him
from entering into this Agreement or performing his Duties.

4

--------------------------------------------------------------------------------

3.Term

3.1The Employment shall commence on 1 March 2002 and, unless terminated in
accordance with clause [12] (Termination of and suspension from Employment),
shall continue for a fixed period, to terminate on 28 February 2005. The Company
shall have the option, at its absolute discretion, and with the Executive's
consent, to extend the fixed term for an additional one-year period by giving
the Executive not less than four months prior notice before the expiration of
the initial fixed term. If the Company and/or the Executive do not exercise the
option to extend the fixed term, the Executive's employment under the provisions
of this agreement will terminate without additional notice by expiry of the
fixed term. Nothing in this agreement precludes the Executive from pursuing
statutory termination or redundancy benefits, if available, in the event that
the Company does not exercise the option to extend the fixed term or otherwise
terminates the Executive without cause as defined in clause 12.

3.2The Executive's previous employment with Combined Distribution (Holdings)
Limited shall be treated as part of his continuous period of employment, which
accordingly began on 1 July 1985.

4.Duties of the Executive

4.1Relating to the Company

        The Executive shall at all times during his Employment:

(a)Unless prevented by ill health and except during holidays taken in accordance
with clause [10] (Holidays), devote the whole of his working time and attention
to the service of the Company;

(b)Faithfully and diligently perform the duties attaching to his office or which
are from time to time assigned to or vested in him and exercise the powers
consistent with them;

(c)obey all lawful and reasonable directions of the Board and implement and
abide by any relevant Company policy which may be promulgated or operated in
practice from time to time;

(d)use all reasonable endeavours to promote the interests of each Group Company,
and not do or willingly permit to be done anything which is harmful to those
interests; and

(e)keep the Board and the Board of Directors and management of Activision, Inc.
fully informed (in writing if so requested) of his conduct of the business or
affairs of each Group Company and provide such explanations as the Board and
Activision, Inc. may require.



4.2Relating to the Group Companies

The Executive shall (without further remuneration and in addition to his duties
to the Company) if and for so long as the Company requires during his
Employment:

(a)carry out any duties as may from time to time be assigned to him in relation
to any Group Company; and

(b)act as an officer of any Group Company or hold any other appointment or
office as nominee or representative of any Group Company;

in each case as if they were to be performed or held by him for or in relation
to the Company.

5.Hours of work

5.1The normal business hours of the Company are 9.00am to 5.30pm with one hour
break for lunch Monday to Friday. The executive shall work such further hours as
may be necessary for the proper discharge of his Duties and he shall not be
entitled to receive any additional remuneration for

5

--------------------------------------------------------------------------------

work outside normal business hours. Lunch breaks and other breaks provided to
you will not constitute working time.

5.2By the Executive's signature to this statement the Executive confirms that he
does not undertake any other work for any employer and undertakes to seek the
consent of the Company before undertaking work for any other employer.

5.3The Executive agrees to fully co-operate in assisting the Company to maintain
accurate records of working hours if requested by the Company.

6.Principal place of work

6.1The Executive's principal place of work shall be at Holford Way, Holford,
Birmingham, or such other location in the U.K. as constitutes the Company's
principal place of business from time to time.

6.2The company may require the Executive to work at a location other than the
principal place of work for a period not exceeding 2 weeks as the Company may
determine. The Executive shall travel in the UK and abroad as the Board may
reasonably require for the performance of his Duties.

6.3There is no current requirement as at the date of this agreement for the
Executive to work outside of the UK for any consecutive period of one month or
more.

7.Salary

7.1During his employment the Company shall pay to the Executive:

(a)a basic salary at the rate of £190,000 per annum. This salary shall accrue
from day to day, be payable by equal monthly instalments in arrears on or about
the last Friday of each month and shall include any fees to which the Executive
is entitled as a director of any Group Company; and

(b)a bonus calculated in accordance with the provisions of the International
Distribution Incentive Plan or the Executive Bonus Plan as appropriate. The
Company reserves the right to review and potentially modify its incentive plans
on an annual basis as business needs warrant. The Executive will not be eligible
for such bonus if he leaves the Company voluntarily at any point during the
Company's financial year prior to end of the Executive's term as defined in
clause 3.1 or if the Executive is terminated in accordance with clause 12. The
Company reserves the right to review and potentially modify its bonus plans at
anytime.



7.2The Executive's basic salary shall be reviewed with effect from 1 April in
each year. The review shall be at the discretion of Activision, provided that
the annual basic salary increase shall not be less than 7% of the immediately
preceding basic salary.

7.3The Company is entitled to deduct from the Executive's salary or any other
payment due to the Executive including any payment due to the Executive upon
termination of his Employment any sums properly due from the Executive to the
Company. Such forms include, without limitation, repayment or any loans or
advances (including advances on expenses), repayment of any overpaid holiday
pay, salary or benefits and the cost of any damage to or loan of the Company's
property.

8.Expenses

8.1Subject to clause 8.2 below, the Company shall reimburse to the Executive all
hotel, travelling, entertainment and other out of pocket expenses reasonably and
properly incurred by him in the performance of his Duties subject to him
producing to the Company any vouchers or other evidence of actual payment of the
expenses as the Company may reasonably require.

6

--------------------------------------------------------------------------------

8.2The Company shall reimburse the Executive in respect of his home telephone
bill and private and business petrol expenses, provided that such reimbursements
shall not be made at a level materially greater than that at which they were
made in the six months prior to the date of this Agreement.

8.3Any credit card or charge card supplied to the Executive by the Company shall
be used solely for expenses incurred by him in carrying out his Duties and for
private petrol.

9.Other Benefits

9.1Motor car

(a)The Company shall provide and maintain for the sole use of the Executive a
Motor Car and all expenses and petrol in connection with its private and
business use shall be paid or reimbursed to the Executive by the Company on
presentation of appropriate receipts if required, subject to the provisions of
clause 8.2 above.

(b)A new Motor Car will be supplied to the Executive after 3 years or 75,000
miles, whichever occurs first.

(c)The Motor Car may be used by persons other than the Executive with the
Executive's permission and provided that such use is in compliance with the
Company's motor insurance policy covering the Motor Car.

(d)The Executive shall not authorise any person to use the Motor Car who is not
in possession of a valid driving licence

(e)The Company reserves the right to vary the terms and/or rules regarding
Company Vehicles

(f)The Executive shall abide by the Company's Car Scheme Rules in force from
time to time.



9.2Mobile telephone

The Company shall provide to the Executive a mobile telephone and will pay all
running expenses except the cost of non-business calls made by him in connection
with it.

9.3Pension

(a)Subject to the terms of its deed and rules from time to time, the Executive
shall be eligible to join the Stanplan A Pension Scheme details of which are
available from the Company Secretary.

(b)The Company shall pay into the Scheme or a pension scheme of the Executive's
choice an annual sum not less than 10% of the Executive's annual basic salary.

(c)On the Executive's election to cease to be a member of the Scheme or on
termination of this Agreement, benefits accrued under the Scheme shall be
capable of transfer to alternative pension arrangements of the Executive's
direction subject to the rules of the Scheme.

(d)The Company's contributions shall be calculated and paid on a monthly basis
so that in the year of joining or leaving, the amount of such contribution shall
be reduced pro rata for each complete calendar month worked.

(e)No contracting-out certificate pursuant to the Pension Schemes Act 1993 is in
force in respect of the Employment.

7

--------------------------------------------------------------------------------





9.4Stock Options

The Executive shall be granted, under Activision Inc.'s existing or modified
stock option plan, a non-qualified stock option ("NQSO") to purchase 100,000
shares of Activision's common stock. The option to purchase 100,000 shares
referred to above will be issued on February 20, 2002 (the date this offer was
approved) and will vest as follows: 25,000 shares will vest on March 1, 2003;
25,000 shares will vest on March 1, 2004; 25,000 shares will vest on March 1,
2005; and 25,000 shares will vest on March 1, 2006. Such option will have an
exercise price that will be the market low of such common stock on the date the
options are issued and will be governed in all other respects by Activision's
stock option plan in effect at the time of grant. The Executive also shall be
eligible to receive additional options, under Activision's existing or modified
stock option plan, if Activision's Board of Directors (or the Compensation
Committee of such Board of Directors), in its sole and absolute discretion,
determines that the grant to you of additional options is appropriate.

The terms of Employment shall not be affected in any way by the grant of stock
options to the Executive, and the rights deriving from such grant shall not form
part of such terms (either expressly or implied) nor in any way entitle the
Executive to take into account such participation in calculating any
compensation or damages on the termination of Employment for whatever reason
(whether lawful or unlawful) which might otherwise be payable to the Executive.

9.5Life Assurance

The Executive shall be entitled to participate during his employment in the
Company's group life assurance scheme from time to time whereby the Executive's
life is insured for the benefit of his estate for four times his salary referred
to in clause 7.1(a).

10.Holidays

10.1The Company's holiday year runs from 1 January to 31 December.

10.2In addition to public holidays and other holidays observed by the Company,
the Executive is entitled to 30 working days' paid holiday in each holiday year,
to be taken at such time or times as are agreed with the Board.

10.3The Executive may not, without the consent of the Board;

(a)carry forward any unused part of his holiday entitlement to a subsequent
holiday year; or

(b)be entitled to payment in lieu for any unused holiday entitlement.



10.4For the holiday year during which the Employment commences or terminates,
the Executive's entitlement to holiday shall accrue on a pro rata basis for each
complete month of his Employment during that holiday year.

10.5On termination of his Employment the Executive shall be entitled to pay in
lieu of any outstanding holiday entitlement and shall be required to repay to
the Company any salary received for holiday taken in excess of his actual
entitlement.

10.6Other than at the request of, or with the permission of, the Company, the
Executive may not take holiday during a period of notice to terminate his
Employment.

11.Sickness or injury

11.1If the Executive is unable to perform his Duties due to sickness or injury
he shall report this fact as soon as possible and, if practicable, by 10 am on
the first working day of incapacity to the Company Secretary, and provide, so
far as practicable, an expected date of return to work.

8

--------------------------------------------------------------------------------

11.2The Executive shall:

(a)if absent for under 7 days, on his return to work complete a
self-certification form detailing the reason for his absence; and

(b)if absent for 7 or more consecutive days and for shorter absence if so
required, produce a doctor's certificate on the eight day and weekly after that
so that the whole period of absence is covered by these certificates.



11.3Except as set out in sub-clause 11.4, if the Executive is absent due to
sickness of injury duly certified in accordance with the provisions of
sub-clause 11.2, he shall be paid his full salary for up to 6 months absence in
any period of 12 consecutive months and after that such remuneration, if any, as
the Board shall determine from time to time.

11.4Any remuneration paid under sub-clause 11.3 shall:

(a)not be less than any proceeds received by the Company in respect of the
Executive under the Company's permanent health insurance scheme; and

(b)be inclusive of any Statutory Sick Pay to which the Executive is entitled
under the provisions of the Social Security and Housing Benefits Act 1982 and
any Social Security Sickness Benefit or other benefits recoverable by the
Executive (whether or not recovered) which may be deducted from it.



11.5For Statutory Sick Pay purposes, the Executive's qualifying days are his
normal workings days.

11.6At any time during the period of his Employment, (but not normally more
often that once every second year) the Executive shall, at the request and
expense of the Company:

(a)consent to an examination by a doctor to be selected by the Company; and

(b)authorise this doctor to disclose to and discuss with the Company's medical
adviser, or other nominated officer of the Company, the results of or any matter
arising out from this examination.



11.7The Company shall provide and maintain on behalf of the Executive permanent
health insurance subject to the rules of the Scheme.

11.8The Company shall provide and maintain on behalf of the Executive, his wife
or partner and any dependent children membership in a BUPA Scheme or any other
scheme providing equivalent benefits subject to the rules of the Scheme.

12.Termination of and suspension from Employment

12.1Automatic termination

The Employment shall automatically terminate:

(a)when the Executive reaches the age of 60; or

(b)if the Executive becomes prohibited by law from being a director.



12.2Suspension

In order to investigate a complaint against the Executive of misconduct the
Company may suspend the Executive on full pay for so long as may be necessary to
carry out a proper investigation and hold a disciplinary hearing.

12.3Immediate dismissal

9

--------------------------------------------------------------------------------

The Company may by notice terminate the Employment without notice or pay in lieu
of notice if the Executive:

(a)fails or neglects efficiently, diligently and competently to carry our his
Duties or repeats or continues (after a written warning) any other material
breach of his obligations under this Agreement;;

(b)commits any act of gross misconduct or is guilty of any conduct which in the
reasonable opinion of the Board brings him or any Group Company into disrepute
or is calculated or likely prejudicially to affect the interests of any Group
Company, whether or not the conduct occurs during or in the context of his
Employment;

(c)is convicted of any criminal offence punishable with imprisonment (other than
an offence under road traffic legislation in the United Kingdom or elsewhere for
which he is not sentenced to any term of imprisonment whether immediate or
suspended);

(d)commits any act of dishonesty relating to any Group Company, any of its
employees or otherwise;

(e)becomes of unsound mind or a patient within the meaning of the Mental Health
Act1983; so that in the opinion of the Board he is unable to perform his duties;

(f)becomes bankrupt or makes any arrangement or composition with his creditors
generally.



12.4Pay in lieu

(a)on serving notice for any reason to terminate the Employment or at any time
during the currency of the notice the Company may elect (but shall not be
obliged) to terminate the Employment forthwith and to pay to the Executive his
basic salary (at the rate then payable under sub-clause 7.1(a) for the unexpired
portion of the duration of his Employment or entitlement to notice as the case
may be during this period. The Company will pay the salary due and payable under
this sub-clause (subject to deduction of tax and national insurance
contributions at source) in 4 equal instalments at equally spaced intervals in
advance during the period.

(b)In the event that the Company shall elect to terminate the Employment with
immediate effect pursuant to clause 12.4 (a), the Executive undertakes to inform
the Company in writing as soon as he receives an offer of employment and to
commence that employment as soon as is reasonably practicable. The Executive
agrees that no further monies will become due under sub-clause (a) with effect
from the first day of paid alternative employment and undertakes to repay any
monies paid in advance which relate to any period of paid alternative
employment.



12.5Garden leave

(a)At any time during the Executive's Employment or after notice to terminate
the Employment has been given by the Executive or the Company, the Company may
in its absolute discretion:

(i)require the Executive to perform only such duties (including without
limitation research projects) as it may allocate to him;

(ii)require the Executive not to perform any of his Duties;

(iii)require the Executive not to have any contact with clients of the Company;

(iv)require the Executive not to have any contact with such employees or
suppliers or Developers of the Company as the Company shall determine;

(v)exclude the Executive from any Company premises

10

--------------------------------------------------------------------------------



provided always that throughout the period of any such action referred to in
this clause 12.6 (a), the Executive's salary and contractual benefits shall not
cease to accrue or be paid or provided subject to the other provisions of this
Agreement.

(b)The Executive acknowledges that such action taken on the part of the Company
shall not constitute a breach of this Agreement of any kind whatsoever nor shall
the Executive have any claim against the Company in respect of any such action.

(c)The Executive shall during any such period of garden leave be under a duty of
the utmost good faith, must not work for any other person or on his own account
and shall remain readily contactable and available for work and, should he fail
to make himself available for work having been requested by the Company to
attend, he shall, notwithstanding any other provision of this Agreement, forfeit
his right to salary and contractual benefits in respect of such period of
non-availability.



12.6Effect of termination

On the Termination Date:

(a)The Executive shall at the request of the Company resign (without prejudice
to any claims which he may have against any Group Company arising out of the
Employment or its termination) from all and any offices which he may hold as a
director of any Group Company and from all other appointments or offices which
he holds as nominee or representative of any Group Company and if he should fail
to do so within 7 days the company is irrevocably authorised to appoint some
person in his name and on his behalf to sign any documents or do any things
necessary or requisite to effect such resignation(s) and/or transfer(s);

(b)The Executive shall:

(i)Return to the Company all documents, computer disks and tapes and other
tangible items in his possession or under his control which belongs to any Group
Company or which contain or refer to any Confidential Information; and

(ii)Delete all Confidential Information from any computer disks, tapes or other
re-usable material in his possession or under his control or destroy all other
documents and tangible items in his possession or under his control which
contain or refer to any Confidential Information.



13.Acknowledgement by the Executive

The Executive acknowledges that:

(a)each Group Company possesses a valuable body of Confidential Information;

(b)each Group Company will give him access to Confidential Information to enable
him to carry out his Duties:

(c)his duties include, amongst other things, a duty of trust and confidence and
a duty to act at all times in the best interests of each Group Company;

(d)the Company requires all its senior employees to accept restrictions which
are similar to those set out in clause 14 (Obligations during Employment) and
clause 15 (Obligations after Employment) for the mutual protection of its
Businesses and employees;

(e)the following would be likely to place that company at a serious competitive
disadvantage and cause immeasurable (financial and other) damage to the
Businesses:

(i)the disclosure of Confidential Information to any customer or actual or
potential competitor of any Group Company; and

11

--------------------------------------------------------------------------------

(ii)if, on leaving the Employment, the Executive was to hold any Material
Interest in a Customer or any actual or potential competitor of any Group
Company;



(f)the Confidential Information known by the Executive enables him to perform
his management duties;

(g)the success of the Businesses depends, in part, on the Executive's successor
and/or fellow employees establishing business relationships with the customers
of and suppliers to the Businesses with are similar to those established and
maintained by the Executive during his Employment for the purposes of ensuring
an orderly hand over to a successor.



14.Obligations during Employment

14.1Inventions

(a)The Executive shall promptly disclose to the Company (which disclosure shall
be treated in strictest confidence) full details, of any improvement, Invention
or discovery including without limitation any and all computer programmes,
photographs, plans, records, drawings and models whatsoever which he (whether
alone or with any other person) makes at any time during his Employment an which
relates or could relate, directly or indirectly, to the Businesses.

(b)If the improvement, Invention or discovery is a Company Invention, the
Executive shall (to the extent that it does not automatically vest in the
Company by operation of law) hold it in trust for the Company and, at the
request and expense of the Company, do all things necessary or desirable to
enable the Company or its nominee to obtain for itself the full benefit of and
to secure patent or other appropriate forms of protection for the Company
Invention throughout the world.

(c)[If the improvement, invention or discovery is not a Company Invention, the
Company shall treat all information disclosed to it by the Executive as
confidential property of the Executive.]

(d)The patenting obtaining of any registered intellectual property right
protection and exploitation of any Company Invention shall be at the sole
discretion of the Company and prior to disclosure of any improvement, Invention
or discovery as set out in clause 14(a) above, you shall not make any
application for registered intellectual property protection.



14.2Copyright etc

(a)The Executive shall promptly disclose to the Company all Copyright Works or
Designs originated, conceived, written or made by him alone or with other during
his Employment which relate, or could relate, directly or indirectly, to the
Businesses and shall (to the extent that they do not automatically vest in the
Company by operation of law) hold them in trust for the Company until such
rights have been fully and absolutely vested in the Company.

(b)The Executive assigns to the Company by way of present and future assignment
(to the extent not already vested in the Company by operation of law) all
copyright, design rights, registered and unregistered and other proprietary
rights (if any) for their full terms throughout the world in respect of
Copyright Works and Designs and registered and unregistered trademarks
originated, conceived, written or made by him alone or with others during his
Employment which relate, or could relate directly or indirectly to the
Businesses.

(c)The Executive irrevocably and unconditionally waives in favour of the Company
and all moral rights conferred on him by Chapter IV, Part I, Copyright Designs
and Patents Act 1988 and any other moral rights provided for under the laws, now
or in future in force in any part of the world for any work the rights in which
are vested in the Company whether by sub-clause (b) or otherwise.

12

--------------------------------------------------------------------------------

(d)The Executive shall, at the request and expense of the Company, do all things
necessary or desirable to substantiate the rights of the Company under
sub-clauses (b) and (c).



14.3Share Dealings etc

(a)The Executive shall comply, where relevant with very rule of law, every
requirement of the London Stock Exchange Limited, the United States Security and
Exchange Commission or any other recognised Investment Exchange and every
regulation of any Group Company from time to time in force relating to dealings
in shares, debentures or other securities of any Group Company and, in relation
to overseas dealings, the Executive shall also comply with all laws of the state
and all regulations of the stock exchange, market or dealing system in which
such dealings take place.

(b)The Executive shall not (and shall procure so far as he is able that his
spouse and children shall not) deal or become or cease to be interested (within
the meaning of Part 1 Schedule 13, Companies Act 1985) in any securities of
Group Company without complying with such Group Company rules or guidelines from
time to time relating to Securities transactions by directors.



14.4Conflict of interest

The Executive agrees that during his Employment:

(a)he shall not:

(i)directly or indirectly disclose to any person or use other than for any
legitimate purposes of any Group Company any Confidential Information;

(ii)without the Board's prior written permission hold any Material Interest in
any person which:

(A)is or shall be wholly a party in competition with any of the Businesses;

(B)impairs or might reasonably be thought by the Company to require him to
disclose or make use of any Confidential Information in order properly to
discharge his duties to or to further his interest in that person;



(iii)at any time make any untrue or misleading statement in relation to any
Group Company.

(iv)directly or indirectly receive or obtain in respect of any goods or services
sold or purchased or other business transacted (whether or not by him) by or on
behalf of any Group Company any discount, rebate, commission or other inducement
(whether in cash or in kind) which is not authorised by any company rules or
guidelines from time to time and if he or any person in which he holds any
Material Interest shall obtain any such discount, rebate, commission or
inducement, he shall immediately account to the Company for the amount so
received;

(v)other than to carry out his Duties, without the prior authority of the
Company remove from the premises of any Group Company or copy or allow others to
copy the contents of any document, computer disk, tape or other tangible item
which contains or refers to any Confidential Information or which belongs to any
Group Company;

(vi)at any time (whether during or outside normal working hours) take any
preparatory steps to become engaged or interested in any capacity whatsoever in
any business or venture which is in or is intended to enter into competition
with any of the Businesses.



(b)he shall, at the request of the Company;

13

--------------------------------------------------------------------------------

(i)return to the Company all documents, computer disks and tapes and other
tangible items in his possession or under his control which belongs to any Group
Company or which contain or refer to any Confidential Information and;

(ii)delete all Confidential Information from any computer disks, tapes or other
re-usable material in his possession or under his control and destroy all other
documents and tangible items in his possession or under his control, which
contain or refer to any Confidential Information.




14.5Power of attorney

The Executive irrevocably appoints the Company as his attorney in his name and
on his behalf to execute documents, to use his name and to do all things which
may be necessary or desirable for the Company to obtain for itself or its
nominee the full benefit of the provision of sub-clause 14.1 (b) and 14.2
(b) and a certificate in writing signed by any director or the Company Secretary
that any instrument or act falls within the authority conferred by this
paragraph shall be conclusive evidence that such is the case so far as any third
party is concerned.

15.Obligations after Employment

15.1The Executive shall not within the Restricted Area directly or indirectly
for the period of 6 months after the Termination Date, hold any Material
Interest in any person which:

(a)is or shall be wholly or partly in competition with any of the Businesses; or

(b)requires or might reasonably be thought by the Company to require him to
disclose or make use of any Confidential Information in order properly to
discharge his duties to or to further his interest in that person.

Provided that throughout the period of 6 months after the Termination Date the
Company continues to pay the Executive's basic salary.

15.2The Executive shall not directly or indirectly, whether on his own behalf or
on the behalf of another person:

(a)for the period of 6 months after the Termination Date:

(i)seek, canvass or solicit in any capacity whatsoever any business, order or
custom for any Restricted Products or Restricted Proposed Products from any
Customer;

(ii)accept in any capacity whatsoever order for any Restricted Products or
Restricted Proposed Products from any Customer.

Provided that throughout the period of 6 months after the Termination Date the
Company continues to pay the Executive's basic salary.

(b)at any time after the Termination Date:

(i)induce or seek to induce by any means involving the disclosure or use of
Confidential Information any Customer or Developer to cease dealing with any
Group Company or to restrict or vary the terms upon which it deals with any
Group Company;

(ii)represent himself or permit himself to be held out by any person, as being
in any way connected with or interested in any Group Company; and

(iii)disclose to any person, or make use of any Confidential Information.

(iv)for a period of 12 months following the Termination Date solicit or entice
away or seek to entice away from any Group Company any person who is and was at
the Termination Date or during the period of 12 months preceding the Termination
Date employed or

14

--------------------------------------------------------------------------------

engaged by the Company or by any Group Company in any of the Businesses in a
senior managerial, technical, supervisory, sales, marketing or senior financial
capacity; and was a person with whom the Executive dealt in the course of the
Duties or who be reason of such employment or engagement is likely to have
knowledge of any trade secrets or Confidential Information of the Company or any
Group Company.

16.Grievance procedure

16.1The Executive is subject to the Company's disciplinary rules and procedures
for the time being in force (a copy of which is available from the Company
Secretary) and such other procedures of this nature as may from time to time be
adopted.

16.2Application of the disciplinary procedure is discretionary and is not a
contractual entitlement. Any appeal against any disciplinary decision should be
made in the first instance in writing to the person who took the decision.

16.3If the Executive has any grievance relating to his Employment (other than
one relating to a disciplinary decision) he should refer such grievance to the
Chairman of the Board and if the grievance is not resolved by discussion with
him it will be referred to the Board for resolution.

17.General

17.1Prior agreements

This Agreement is in substitution for any previous contracts of employment and
such prior agreements are hereby terminated.

17.2Accrued rights

The expiration or termination of the Employment or this Agreement however
arising shall not operate to affect such of the provisions of this Agreement as
are expressed to operate or have effect after that date and shall be without
prejudice to any accrued rights or remedies of the parties.

17.3Variation

No purported variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.

17.4Invalidity

To the extent that any provision of this Agreement is found by any court or
competent authority to be invalid, unlawful or unenforceable in any
jurisdiction, that provision shall be deemed not to be part of this Agreement,
it shall not affect the enforceability of the remainder of this Agreement nor
shall it affect the validity, lawfulness or enforceability of that provision in
any other jurisdiction.

17.5Assignment

The rights and obligations of the Company under this Agreement shall be
transferred to its successors and assignors. The Executive may not, however,
transfer or assign his rights or obligations under this Agreement.

17.6Undertakings

The Executive has given the undertakings contained in clause 15 (Obligations
after Employment) to the Company as trustee for itself and for each Group
Company and will at the request and cost of the Company enter into direct
undertakings with any Group Company which correspond to the undertakings in
clause 15, (Obligations after Employment) or which are less onerous only to the

15

--------------------------------------------------------------------------------

extent necessary (in the opinion of the Company or its legal advisors) to ensure
that such undertakings are valid and enforceable.

17.7Indemnity

The Executive will indemnify each Group Company from and against all actions,
claims, costs, proceedings, expenses, loss or damage (including, without
limitation legal costs) which may arise directly or indirectly from the
unauthorised disclosure or use of the Confidential Information by the Executive
or directly from any other breach of the terms of this Agreement by the
Executive.

17.8Release and waivers

(a)The rights, powers and remedies conferred on any party by this Agreement and
remedies available to the Company are cumulative and are additional to any
right, power or remedy which it may have under general law or otherwise.

(b)The Company may, in whole or in part, release, compound, compromise, waive or
postpone, in its absolute discretion, any liability owed to it or right granted
to is in this Agreement by the Executive without in any way prejudicing or
affecting its rights in respect of that or any other liability or right not so
released, compounded, compromised, waived or postponed.

(c)No single or partial exercise or failure or delay in exercising any right,
power or remedy by the Company shall constitute a waiver by it of, or impair or
prelude any further exercise of, that or any right, power or remedy arising
under this Agreement or otherwise.



18.Collective Agreements

There are no collective agreements which affect the terms and conditions of the
Employment.

19.Third Parties

Unless expressly provided in this Agreement, no term of this Agreement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not party to it.

20.Data Protection

The Executive consents to the holding and processing by the Company or any Group
Company of personal data (including where appropriate, sensitive personal data)
relating to the Executive for the purposes of personnel or pensions
administration, employee management or compliance with any laws or regulations
applicable to the Company, any Group Company or its or their business.

21.Governing law and jurisdiction

21.1This Agreement shall be governed by and construed in accordance with English
law.

21.2Each of the parties irrevocably submits for all purposes in connection with
this Agreement to the exclusive jurisdiction of the courts of England.

16

--------------------------------------------------------------------------------

This Agreement has been signed on the date appearing at the head of page 1.

Executed as a Deed     )   (but not delivered until the date     )   appearing
at the head of page 1 by     )  
Combined Distribution (Holdings)
 
 
)
  Limited acting by     )  
 
 
Director
Executed as a Deed
 
 
)
  by Richard Andrew Steele     ) /s/ Richard Andrew Steele in the presence of:  
  )  

Signature of witness: /s/ Phyliss Allen

Name: Phyliss Allen

Address: 18 Grebe Close, Brookvale Village, Erdington Birmingham, B23 7RW

Occupation Secretary

17

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.14



Service Agreement
Contents
